COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00296-CV


IN RE JIMMY DALE LUTTRELL                                                RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus. Because

relator is represented by appointed counsel in the trial court, this court is of the

opinion that this petition should be dismissed.2 Accordingly, relator’s petition for

writ of mandamus is dismissed.

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: July 31, 2012


      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       See Ex parte Bohannan, 350 S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011);
In re Riley, No. 02-11-00052-CV, 2011 WL 1103829, at *1 (Tex. App.—Fort
Worth Mar. 24, 2011, orig. proceeding).